Title: To Alexander Hamilton from John F. Hamtramck, 27 September 1799
From: Hamtramck, John F.
To: Hamilton, Alexander


Fort Fayette (Pittsburgh), September 27, 1799. “… I have reviewed the Troops of this Garrison; they are a handsome set of young Men, make a good appearance, and their Cloathing is in good order, their policie does honor to … the Commanding Officer; but like all the other Troops are defficient in tactics; the Arms are in good order but without Gun Slings, and the Cartridge Boxes tho’ clean are not fit for service; the Non Commissioned Officers & Music are without Swords, and the latter are but passable, and have no Coats, the Pickets want to be renewed, but the Barracks of both Officers and Soldiers, are in very good repair. I have Received a Letter from the Surveyor General Rufus Putnam Esqr to whom I had wrote and requested he would inform me the reason why the Indian boundary line had not been run before in which he says that in May 1798 he had contracted with a Mr Ludlow to run the lines, and it then appeared probable that they would have been surveyed in the following Autumn, but other Surveys which he judged necessary to be previously executed, which were connected with, and preparatory to the Surveys of the Boundary Line, and which were not compleated till the uprising of the last Spring, was the cause that it was not done before. I expect some other information through a different chanel, which shall be communicated as soon as it arrives.…”
